ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                              )
Volmar Construction, Inc.                    )       ASBCA Nos. 60634, 60635, 61098
                                              )
Under Contract No. W9I2QR-12-C-0074           )

APPEARANCE FOR THE APPELLANT:                        Richard T. Garofalo, Esq.
                                                      Garity, Graham, Murphy, Garofalo
                                                       & Flinn, P.C.
                                                      East Hanover, NJ

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq;
                                                      Engineer Chief Trial Attorney
                                                     Carlton A. Arnold, Esq.
                                                     R. Lauren Homer, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: August 13, 2018



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60634, 60635, 61098, Appeals of
Volmar Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals